The overruling of the application for continuance and the denial of a new trial on that account shows no material error. The absent testimony is barely impeaching, and this never authorizes a continuance. To what extent it is not impeaching it is neither material nor probably true in the light of this record. The qualification of the trial court to the bill of exceptions on the motion for continuance shows that the testimony was merely impeaching, and *Page 411 
not probably true. The majority opinion does not come within the rule announced and quoted in the majority opinion from Goldsmith v. State, 32 Tex.Crim. Rep. — "It is only in a case where from the evidence adduced upon the trial we would be impressed with the conviction, not merely that the defendant might probablyhave been prejudiced in his rights by such rulings, but that itwas reasonably probable that if the absent testimony had beenbefore the jury, a verdict more favorable to defendant would haveresulted."
The charge of the court complained of, and upon which apparently this case is reversed is full and complete and in all material points follows Hinton v. State, 24 Tex. 454, cited by the majority. It cannot be ascertained reading the majority opinion whether the case is reversed on account or this charge or not, and the writer is in ignorance on that subject. Furthermore the majority say, "We are not prepared to say that the charge is not erroneous." I understand that article 723, Code Criminal Procedure, requires us to say that the charge was calculated to injure the rights of appellant before we are authorized to reverse. I understand the rules of this court require us to decide whether a charge is correct or incorrect. As a matter of fact it cannot be said that the charge is legally wrong; and the charges suggested by appellant would not have strengthened appellant's rights and defenses. I therefore cannot agree to the reversal of this case.